DETAILED ACTION
This Office Action is in response to Application 17/079,049 filed on October 23, 2020.  
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on May 05, 2021 was filed after the mailing date of the Application
17/079,049 on October 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on October 23, 2020 are accepted.

Claim Objections
Claims 2 – 13, 15 – 17, & 19-20 are objected to because each claim is missing a transitory phrase (e.g., wherein) to connect the preamble of the claim to the body of the claim. Appropriate correction is required. For examination purposes, each claim shall be construed with the transitory phrase “wherein.” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recite a method, with the following five limitations: 1) “to perform a test plan on at least one rubber material analytical instrument”; 2) “accessing a test plan comprising at least one step”; 3) “generating test plan results responsive to performing the test plan on the at least one rubber material analytical instrument”; 4) “analyzing the test plan results”; and 5) “presenting the test plan results on a plurality of graphical user interface (GUI) objects.”

	The first limitation “to perform a test plan on at least one rubber material analytical instrument,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor. For example, “perform” in the context of the claim encompasses the user thinking about executing a test plan. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.



	Similarly, the third limitation “generating test plan results responsive to performing the test plan on the at least one rubber material analytical instrument,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor. For example, “generating” in the context of the claim encompasses the user thinking about a test plan. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

	Additionally, the four limitation “analyzing the test plan results,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor.  For example, “analyzing” in the context of the claim encompasses the user thinking about test plan results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.




Accordingly, the claim 1 recites ten abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the ten abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the five aforementioned abstract ideas/judicial exceptions, claim 1 further recites one additional elements: 1) generic “logic coupled to the at least one memory” for executing the judicial exceptions. The additional element (“logic coupled to the at least one memory”) is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Accordingly, the additional element do not integrate the abstract ideas into a practical application because the additional element do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 1 do 

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

As described above with respect to integration of abstract ideas into a practical application, the additional element of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Claims 2 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2-13 inherit the abstract ideas from claim 1. 

With respect to claims 14 – 20, they are substantially similar to claim 1-13, respectively, and are rejected in the same manner, and the same reasoning applying. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (US Pub. 2019/0303450). 

Regarding claim 1, Richards teaches: 
an apparatus (Fig 1, module 100),
comprising: at least one memory (para [0029]; see also paras [0092] – [0098]); and 
logic coupled to the at least one memory, the logic to perform a test plan on at least one rubber material analytical instrument (para [0029]: measurement device; see also para [0063]) via: 
accessing a test plan comprising at least one step (paras [0027] – [0028]; Fig 6, step 608, para [0068]), 
generating test plan results responsive to performing the test plan on the at least one rubber material analytical instrument (para [0028]; see also para [0041]),
 analyzing the test plan results (para [0041]), and
 presenting the test plan results on a plurality of graphical user interface (GUI) objects ( Fig 3, module 316, para [0045]; para [0026]).

Richards teaches specifically (red boxes and underlines are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    888
    1120
    media_image1.png
    Greyscale


[0029] In one or more exemplary embodiments, a measurement device may generally comprise an instrument, sensor, data acquisition (DAQ) device, and/or other device capable of acquiring and/or storing test run data. Non-limiting examples of measurement devices may include viscometers, 
thermocouples, image acquisition boards or cameras, spectrometers, smart sensors, transducers, etc. In one or more exemplary embodiments, a measurement device may also comprise a processor (e.g.,CPU, microcontroller, or other devices capable of executing software instructions) and memory and/ora programmable hardware element for processing and/or storing test run data. The embodiments disclosed herein may include measurement devices implementing generally any suitable communication physical and protocol layers (including network layers or bus), and are not intended tobe limited thereby. Non-limiting examples include Ethernet/Modbus, serial/Modbus, WiFi, USB, and custom protocols, among others.


Lab tests refer to tests performed on a sample of material using pre-defined test protocols and/or test conditions. Results of lab test runs may be measured and recorded in any manner suitable for use in the systems and methods described herein. In one or more embodiments, lab technicians manually perform lab test runs using manual instruments of measure (e.g., rulers, thermocouples, stopwatches and demarcated flasks and tubes) and record the results in one or more local applications or user interfaces (not shown).

[0028] More preferably, in one or more embodiments of the present disclosure, lab test runs are performed and results recorded in an automated or semi-automated manner. In general, one or more measurement devices 128 measure one or more characteristics of the sample under test, using controlled conditions, and results are reported to base application 120. In general, results may be reported in any suitable manner, and in one or more exemplary embodiments are reported in the following manner. A technician prepares the material sample and test conditions, and initiates the desired test; data into one or more test run files stored locally (e.g., on a local machine supporting the relevant measurement device thereafter, one or more local applications (not shown) collect and/or package the test run128), and one or more local applications periodically scan the local storage for new test run files and loads any such new files to central data store 130. In general, central data store130 may comprise any suitable repository for storing files and/or other structured data, such as for example a database or file system storage. In one or more embodiments, central data store 130comprises hierarchical file system storage mounted on computing environment 104. In one or more embodiments, test run files are communicated over communication link 144. In one exemplary embodiment, link 144 is a LAN. In another exemplary embodiment, link 144 is the Internet. Thereafter ,in these one or more exemplary embodiments, one or more applications executing on computing environment 104 (represented in these embodiments by application 132) scans central data store 130and parses the test 124. Note that while FIG. 1 shows application 132 to be a component of base application 120, in one or more embodiments application132 may comprise an application that is not integrated, or is more loosely coupled, with base application 120 (e.g., may comprise a standalone application). In one or more alternative embodiments, software driver(s) on local machines (not shown) that support the one or more measurement devices 128 allow for the one or more measurement devices to write data over link 144 to related application 132 and/or to database 124 using the functionality of related application 132.

    PNG
    media_image2.png
    738
    593
    media_image2.png
    Greyscale


At step 608 , new test run results are received for a plurality of assigned lab tests that were performed on the material sample. As previously described, lab tests herein generally may include any test capable of being performed on a sample using pre-defined test protocols and/or test conditions. Also as previously described, one or more lab tests are assigned, either as a default configuration or manually, at accessioning, although in some embodiments a user may manually assign additional or different tests to a sample at a later time. One non-limiting description of some suitable tests is provided and described above in relation to FIG. 1

[0041] In one or more embodiments disclosed herein, after a new test run is performed on a sample and the new test run result is uploaded to the appropriate test run table 146 , one or more evaluations of the uploaded result are automatically performed to generate one or more test run result metrics. For example, in one or more embodiments, the evaluations include one or more rating evaluations and/or one or more alarm condition evaluations. A rating evaluation may generally be any analysis
that rates and/or ranks the test run result in question according to a pre-determined scale or methodology, while an alarm condition evaluation may generally be any analysis comparing the run
result in question to one or more pre-configured alarm limits. In a non-limiting example, the rating evaluation comprises comparing the test run result to one or more predetermined values and assigning a whole number rating between 0-9 to the result depending on how the test run result compares to the predetermined values. In another non-limiting example, the alarm condition evaluation compares the test run result to one or more pre-configured alarm limits (set by source and/or type standard) and assigns a whole number or alphanumeric value (e.g, a whole number between 0-9) depending on whether the test run result exceeds the one or more alarm limits (on either the high or low end) or not. For example, in some embodiments, system 100

performs only an alarm condition evaluations (in which they may be considered to serve as a rating), while in others it performs both a rating evaluation and alarm condition evaluation. Note that the embodiments disclosed herein should not be understood to be limited by any specific rating or alarm condition evaluation scale or methodology, and generally any suitable scale or methodology may be employed that supports the objects of the embodiments herein.

    PNG
    media_image3.png
    903
    915
    media_image3.png
    Greyscale



304 may comprise any sample identifying information suitable to support the functionality of system 100. In one or more embodiments disclosed herein, sample identification portion 304 comprises source identification information (e.g.,customer/plant/machine) and lab number 308. In some embodiments, sample identification portion information is retrieved from one or more tables in database 124, such as configuration table 138 and sample table 142. In one or more embodiments, issue alerts 312 comprise, for example, a text indicator or flag summarizing a negative result that is associated with a test run result in system 100.In one or more embodiments, test run result details portion 316 shows results of individual test runs forthe current sample (see column 316a), and in some embodiments also shows historical test runresults, as illustrated by columns 316b,c. In general, historical test run result data refers to one ormore stored test run results from prior test run(s) of the same type (e.g., the same type of test)performed on one or more samples of the same type and from the same source that were collected atand tested at different times. In other words, historical test run results data refers to test run resultsdata from different samples of the same type from the same source.

[0026] System 100 may provide one or more graphical user interfaces (not shown) to one or more users on client devices 108. In general, a graphical user interface in system 100 comprises one or more screens or web pages provided by server 116 to one or more client devices 108 , displaying content having and one or more input control elements, navigational elements, and/or informational elements to facilitate user interaction with system 100. A non-exclusive listing of exemplary input control elements includes: buttons, dropdown lists, check boxes, toggles, text fields, date fields, etc. Anon-exclusive list of exemplary informational elements includes: icons, progress bars, notifications, message boxes or windows, etc. The terms “screen”, “user interface”, “window”, and “graphical user interface” are used interchangeably herein, unless context indicates otherwise.

Richards further teaches:  
the at least one rubber material analytical instrument comprising a plurality of different types of rubber material analytical instruments managed via a central graphical user interface (para [0029]: viscometers; see also para [0063]).

Regarding claim 3, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
the at least one rubber material analytical instrument comprising at least one of a rheometer, a moving die rheometer (MDR), a viscometer, a Mooney viscometer (MV), a rubber process analyzer (RPA), an automated density tester (ADT), or an automated hardness tester (AHT) (para [0029]: viscometers; see also para [0063]).

Regarding claim 4, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
 the at least one step comprising at least one of isothermal, non- isothermal, frequency sweep, amplitude sweep, conditioning, ramp test, or relaxation (para [0030]).

Richards teaches specifically (red boxes and underlines are added by the Examiner for emphasis): 

[0030] lab tests including but not limited to: IWI-370 (“acid crack” test); ASTM D974 (“acid number” test); IWI-180(analytical ferrography); IWI-350 (bacteria test); ASTM D4739 (base number test); ASTM D5384(chlorine test); ASTM D1500 (color); ASTM D130 (copper corrosion test); IWI-130 (crackle test);ASTM D1401 (demulsibility); Density; ASTM D877 (dielectric strength); ASTM 2265 (dropping point);IWI-270 (EDXRF elements); IWI-230 (extraction); IWI-271 (filter debris analysis); IWI 160 (ferrious ASTM D892 (foam); (freezing point); FTIR; ASTM D7593 (fuel dilution by GC); IWI-340 (glycol); ASTM D4898 (gravimetricanalysis); ASTM D5185 (elemental spectroscopy); ASTM D 6304 Procedure A and C (Karl Fischerwater); ASTM D7843 (membrane patch colorimetry); IWI-320 (nitrites); particle count; IWI-142 (pH);ASTM D97 (pour point); IWI-143 (reserve alkalinity); ASTM D2272 (rotating pressure vesseloxidation); ASTM D6971 (“ruler” test); ASTM D665 (rust); ASTM D1298 (specific gravity); IWI-200(sugar); IWI-360 (tramp oil); IWI-251 (ultra centrifuge); ASTM D445 (viscosity); ASTM 2270 (viscosityindex); ASTM D2161 (viscosity sus); IWI 350 (yeast and mold), etc.Non-limiting examples of may include standardized or non-standardized tests, wear concentration); ASTM D92 (flash point); ASTM D93 (flash point); IWI-240

Regarding claim 5, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
the at least one step associated with at least one tag, the at least one tag for defining an element of results data (para [0059]).

Regarding claim 6, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
 the at least one tag comprising a results value and at least one threshold value (para [0059]).


Regarding claim 7, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
the at least one step comprising a plurality of steps, the logic to modify an execution order of the plurality of steps responsive to user input via one of the plurality of GUI objects (para [0039]).

Regarding claim 8, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
the logic to present a results GUI screen, the results GUI screen displaying a results indicator for the at least one test plan executed via the at least one rubber material analytical instrument, the results indicator comprising graphical symbols indicating information associated with executed steps of the step plan (para [0026]).

Regarding claim 9, Richards teaches all the limitations of claim 1. 
Richards further teaches: 
the logic to create a test plan comprising test plan information, the test plan information comprising at least one or more of available procedures, test plan summary, or test plan details (paras [0027] – [0028]).

Regarding claim 10, Richards teaches all the limitations of claim 9. 
Richards further teaches: 
the test plan information further comprising one or more test steps, the one or more test steps comprising one or more parameters (paras [0027] – [0028]).

Regarding claim 11, Richards teaches all the limitations of claim 10. 
Richards further teaches: 
the one or more parameters comprising one or more of units, default values, nominal values, alarms, tags, thresholds, limits, upper control limits, lower control limits, temperature, pressure, amplitude, time, and step tests (para [0041]).

Regarding claim 12, Richards teaches all the limitations of claim 10. 
Richards further teaches: 
the one or more test steps comprising one or more test step types, the test step types comprising one or more of isothermal, non-isothermal, viscosity, elasticity, frequency sweep, amplitude sweep, conditioning, ramp test, or relaxation (para [0030]).

Regarding claim 13, Richards teaches all the limitations of claim 12. 
Richards further teaches: 
the tags comprising one or more of base units, nominal value, lower specification limit, upper specification limit, lower control limit, upper control limit, lower warning limit, or upper warning limit (para [0041]).

	Regarding claim 14 – 20, Richards teaches the apparatus regarding 1 – 13. Therefore, Richards teaches the computer-implemented method and non-transitory computer-readable medium. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Grabau (US Pub. 2015/0088434) teaches creation of aging test protocols for component of process control device. 
Raph (US Pub. 2006/0036393) teaches collecting and displaying conditional dependent test results.   
Aryev (US Pat. 6,581,012) teaches software for testing a specimen.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        09/29/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115